FILED
                           NOT FOR PUBLICATION                              DEC 14 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50182

             Plaintiff - Appellee,               D.C. No. 2:99-cr-01137-R-1

  v.
                                                 MEMORANDUM *
TOIJUANA GENE COLLINS, aka
TOIJUANA COLLINS and G-RED,

             Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                          Submitted December 10, 2009 **
                              Pasadena, California

Before: REINHARDT, TROTT and WARDLAW, Circuit Judges.

       Toijuana Gene Collins appeals from the district court’s order denying his

motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Collins contends that the district court erred in finding that it did not have

authority under § 3582(c)(2) to modify his sentence. Because Collins was

sentenced based on the mandatory minimum under 21 U.S.C. § 841(b)(1)(A) for a

defendant with his criminal history, and not based on the Sentencing Guidelines,

he is ineligible for the modification that he seeks. His case is squarely controlled

by United States v. Paulk, 569 F.3d 1094 (9th Cir. 2009) (per curiam), in which we

held that a defendant with a sentence “based on the statutory mandatory minimum

under 21 U.S.C. § 841” is “not entitled to a reduction [under § 3582(c)(2)] because

his sentence was not ‘based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.’” See Paulk, 569 F. 3d at 1095 (quoting

18 U.S.C. §3582(c)(2)); see also U.S.S.G § 1B1.10 cmt. n.1(A) (2008) (“[A]

reduction in the defendant's term of imprisonment is not authorized under 18

U.S.C. § 3582(c)(2) . . . if . . . the amendment does not have the effect of lowering

the defendant’s applicable guidelines range because of the operation of another

guideline or statutory provision (e.g., a statutory mandatory minimum term of

imprisonment)”).

       AFFIRMED.